DETAILED ACTION
This action is in response to communications filed 1/8/2021:
Claims 1-17, 19-20, and 22 are pending
Claims 18 and 21 are cancelled

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8, 16-17, and 19-20 are objected to because of the following informalities:
Claim 8 should recite “…at least one processor and at least one non-transitory memory…the at least one non-transitory memory and the computer program code….”
Claims 16-17 and 19-20 should recite “The non-transitory computer readable medium….”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13 recites the limitation "…the one or more second audio objects.…" There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recite the limitations “…the one or more of the first audio objects…” and "…the one or more second audio objects…." There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-17, 19-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US20080144794) in view of Kwon et al (US20160062730, hereinafter “Kwon”).
	Regarding claim 1, Gardner teaches a method (¶16, method) comprising:
receiving a spatial media comprising a plurality of viewpoints (¶8, Fig. 2, spatial audio is transmitted and received from each user’s viewpoint in a virtual environment);
determining a first viewpoint from the plurality of viewpoints for a first user consuming the spatial media (Fig. 1, user A has a viewpoint);
receiving an indication that affects an audio rendering of the first viewpoint for the first user (¶64, spatial audio rendered according to location and orientation of each user in the environment – if user B moves about in the environment, the associated spatial audio with user B would be rendered differently for user A), wherein the indication is associated with one or more actions of at least one second user consuming the spatial media (¶17, spatial audio rendered according to location and orientation of each user in the environment; Fig. 25, rendered audio could be changed as users are added to the environment); and
controlling the audio rendering of the first viewpoint for the first user in response to receiving the indication based on at least one of: a position and/or orientation of the first user, or the one or more actions of the second user (¶17, Fig. 5, spatial audio rendered according to location and orientation of each user in the environment).
Gardner fails to explicitly teach content file.
Kwon teaches content file (¶27, generating an audio file for a conference environment for future playback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of conference recording (as taught by Kwon) to the spatial audio-conferencing system (as taught by Gardner). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of recording a conference for future playback that includes any spatial audio parameters associated with each sound source.
Regarding claim 2, Gardner in view of Kwon teaches wherein receiving the indication is based on one of:
the first user entering the first viewpoint while the at least one second user is present at the first viewpoint; and
the at least one second user entering the first viewpoint while the first user is present at the first viewpoint (Gardner, ¶62, rendered audio is controlled based on location and orientation of each user in the virtual environment; Fig. 3A, if user G leaves the audible radius, user E could no longer hear user G).
Regarding claim 3, Gardner in view of Kwon teaches wherein the one or more actions of the at least one second user comprises at least one of:
presence of the at least one second user at one or more other viewpoints of the plurality of viewpoints prior to switching to the first viewpoint;
an order that the at least one second user visited one or more other viewpoints of the plurality of viewpoints prior to switching to the first viewpoint;
a time spent at one or more other viewpoints of the plurality of viewpoints prior to switching to the first viewpoint;
a user interaction of the at least one second user with a virtual object and/or a virtual character in one or more of the plurality of viewpoints of the spatial media content file (Gardner, ¶58, 62, 63, audio is rendered spatially in accordance with each user’s location and orientation in a virtual environment; Fig. 3B, audio rendered for user E would be altered if user H moves to user F’s location); or
occurrence of one or more events in the spatial media content file perceived by the at least one second user at one or more of the plurality of viewpoints, wherein the one or more events were not perceived by the first user.
Regarding claim 4, Gardner in view of Kwon teaches wherein controlling the audio rendering of the first viewpoint for the first user comprises:
modifying a rendering of one or more first audio objects associated with the first viewpoint based on signaling associated with the one or more first audio objects (Gardner, ¶58, each audio source/object is rendered according to their location/orientation relative to another).
Regarding claim 5, Gardner in view of Kwon teaches wherein controlling the audio rendering of the first viewpoint for the first user comprises:
rendering one or more second audio objects based on signaling associated with the one or more second audio objects (Gardner, ¶58, each audio source/object is rendered according to their location/orientation relative to another), wherein the one or more second audio objects are associated with at least one or more other viewpoints previously visited by the at least one second user prior to switching to the first viewpoint (Kwon, ¶41, 53, the audio file includes metadata associated with each recorded audio section and can be played back at a later time comprising audio recorded by a first user at a first direction and/or a second user at a second direction; Gardner teaches the faithful reproduction of audio in a conference setting in real time [see ¶62]; Kwon’s teachings allow recording of any and all audio from a second user in a second direction as they move about in the virtual environment from their [second] direction to the first user’s first direction).
Regarding claim 6, Gardner in view of Kwon teaches wherein the signaling associated with the one or more of the first audio objects and/or the one or more second audio objects indicates one or more conditions relating to whether the audio object(s) associated with signaling is to be rendered, and how the audio object(s) associated with signaling is to be rendered (Gardner, Fig. 3A, ¶58, audio parameter [i.e. location of sound source] associated with each sound source indicates whether to render the source [i.e. within audible radius] and how to render each audio source [i.e. with respect to each sound sources’ location relative to each other]).
Regarding claim 7, Gardner in view of Kwon teaches further comprising presenting the audio rendering to the first user.
Regarding claims 8-14, they are rejected similarly as claims 1-7, respectively. The apparatus can be found in Kwon (¶45, apparatus comprising memory, processor, instructions, etc.).
Regarding claims 15-17, they are rejected similarly as claims 1-3, respectively. The medium can be found in Kwon (¶104, storage medium).
Regarding claim 19, it is rejected similarly as a combination of claims 4-5. The medium can be found in Kwon (¶104, storage medium).
Regarding claim 20, it is rejected similarly as claim 6. The medium can be found in Kwon (¶104, storage medium).
Regarding claim 22, Gardner in view of Kwon teaches wherein the received indication is an indication of an event, and wherein the event is a disruption event (Gardner, ¶62, spatial audio generated is based on locations of each sound source; if user F or H walks in front of user E, it would be considered “a disruption event” as the sound heard by user E is altered because of the movement of source F or H).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651